Claims 1-15 are pending in the application.  Claims 10-14 have been withdrawn as being directed to a non-elected invention.  Claims 1-9 and 15 are under consideration.  
The rejections over Byers individually and Yoshida II in view of Byers have been withdrawn in view of the present amendment and response.  Neither Byers nor Yoshida II teaches a composite fabric structure wherein a volume ratio of the fiber material to the rubber in a range of from 1/15 or more and less than 1/7.5. 
Other rejections are maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because a person having ordinary skill in the art (PHOSITA) could construe that the rubber present in voids between the fibers of the fiber material could be different from the rubber in one-side rubber layer, and outer-side rubber layer.  The interpretation does not seem within the scope of the claimed invention.  
  In view of Applicant’s disclosure, the fiber layer is impregnated with a rubber composition and said rubber composition penetrates the voids of the fiber layer and forms a rubber layer on both surfaces of the fiber layer.  That is to say, the rubber present in voids between the fibers of the fiber material, and the rubber on the fiber layer are identical.  
Since the chemistry of the rubber inside the voids within the fiber layer, and on the fiber layer could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0104205 to Brodeur, Jr. et al. (hereinafter “Brodeur”). 
Brodeur discloses a fabric reinforced closed cell foam composite for a cushion having a smooth surface which is substantially free of surface irregularities (paragraph 14).  The cushion comprises a closed cell foam and a completely embedded fabric in the closed cell foam wherein the fabric has open interstices between fibers (paragraph 14).  The upper and lower surfaces of the fabric is coated with a polymeric resin composition capable of forming a closed cell foam (paragraph 16).  The fabric is stretched to allow the polymeric resin composition to expand vertically in an unconstrained manner to produce a finer cell structure in the foam (paragraph 16).  This is a clear indication that the interstices of the fabric would be filled with the polymeric resin composition upon heating and foaming (paragraph 16).  The polymeric resin composition includes styrene butadiene latex, natural rubber latex and expandable polymeric microspheres (paragraph 34).  
The polymeric resin composition includes styrene butadiene latex, natural rubber latex and expandable polymeric microspheres (paragraph 34).  The fabric comprises glass fibers (paragraph 19).  The closed cell foam is made of an acrylic rubber, nitrile rubber, or neoprene (paragraph 35).  The fabric has a weight per unit area of 1.65 oz/yd2 (paragraph 19).  The fabric/closed cell foam has a weight per unit area of 5 to 20 oz/yd2 (paragraph 31).  
This would give a total thickness of the upper and lower closed cell foam layers in the range of from  3.35 to 18.35 oz/yd2. 
A ratio of a thickness of the fabric to the total thickness of the upper and lower closed cell foam layers would be from 0.09 to 0.49 
1.65/18.35 = 0.09
1.65/3.35 = 0.49
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in a ratio of the thickness of the fabric to the total thickness of the upper and lower layers of the closed cell foam will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the thickness ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a ratio of the thickness of the fabric to the total thickness of the upper and lower layers of the closed cell foam in the range instantly claimed motivated by the desire to provide a cushion having a high strength to weight ratio, substantially impermeable to liquids, excellent sound deadening and great energy absorption.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Response to Arguments
Applicant alleges that Brodeur fails to disclose a ratio of a thickness of the fiber layer to a total thickness of the upper and lower rubber layers from 1/7 to 1/1.5.  
The examiner respectfully disagrees. 
Brodeur discloses that the fabric has a weight per unit area of 1.65 oz/yd2 (paragraph 19).  The fabric/closed cell foam has a weight per unit area of 5 to 20 oz/yd2 (paragraph 31).  
This would give a total thickness of the upper and lower closed cell foam layers in the range of from 3.35 to 18.35 oz/yd2. 
A ratio of a thickness of the fabric to the total thickness of the upper and lower closed cell foam layers would be from 0.09 to 0.49 overlapping the claimed range. 
1.65/18.35 = 0.09
1.65/3.35 = 0.49
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in a ratio of the thickness of the fabric to the total thickness of the upper and lower layers of the closed cell foam will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the thickness ratio is critical or provides unexpected results.  

Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0021134 to Yoshida (hereinafter “Yoshida I”) in view of US 5,334,418 to Byers et al. (hereinafter “Byers”).
Yoshida I comprises a hot-press cushion material comprising a fiber-rubber composite material obtained by impregnating a rubber in a paper layer (abstract).  The impregnation indicates that the rubber fills the voids between the fibers of the paper, and forms a rubber layer on each side of the paper (paragraphs 31-33).  The rubber fills the voids between the fibers of the paper such that a volume ratio of the fiber material to the rubber of 1/8.27 and 1/9.45 with a porosity of 59% and 53% respectively (table 1, samples 8 and 9).  
Yoshida I does not explicitly disclose the rubber having independent pores dispersed therein. 
Byers discloses a composite fabric structure comprising a fabric substrate impregnated with a matrix material comprising a plurality of closed cells to impart compressibility to the fabric substrate (abstract). The matrix material comprises rubber (column 7, lines 50-55). 
Both Yoshida I and Byers are directed to a composite structure having a fibrous substrate impregnated with a rubber matrix material and thus in analogous arts. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add thermally expandable polymeric microspheres disclosed in Byers in the rubber matrix material disclosed in Yoshida I motivated by the desire to impart compressibility to the hot-press cushion material.   
As to claims 2 and 15, Yoshida I discloses that the fiber-rubber composite material has a porosity of 60 to 90% (abstract).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the volume ratio of the fiber to the rubber as well as the porosity of the hot-press cushion material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the porosity of the hot-press cushion material are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a porosity of the hot-press cushion material in the range instantly claimed motivated by the desire to optimize cushioning properties.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 3, Byers discloses that the closed cells are formed by substantially uniformly distributing of a plurality of expandable polymeric microspheres in the matrix material (column 3, lines 65-67; and column 5, lines 5-10).  
As to claim 4, Yoshida I discloses that the fibers of the paper comprise glass, rock wool, carbon, or polyamide (paragraph 19). 
As to claim 5, Yoshida I discloses that the rubber contains one or more materials selected from the group consisting of a fluoro rubber, an EPM, an EPDM, a hydrogenated nitrile rubber, a silicone rubber, an acrylic rubber and a butyl rubber (paragraph 20). 
As to claims 6-8 and 15, Yoshida I discloses that the surface of the fibers constituting the paper is covered with the rubber and the void in the fiber is filled with the rubber (paragraph 14).  This is a clear indication that the rubber is present on the exterior and interior surfaces of the paper. 
As to claim 9, Yoshida I discloses that the glass paper and rubber have a basis weight of 53 g/m2 and 150 g/m2 (table 1, sample 3).  A thickness ratio of the glass paper to the rubber would be 53: 150 or 1: 2.8 within the claimed range. 

Response to Arguments
Applicant alleges that Yoshida I discloses a hot-press cushion material comprising a volume ratio of the fiber material to the rubber of 1/7.5 to 1/1.5 which is higher than claimed range of 1/15 or more and less than 1/7.5.  The examiner respectfully disagrees. 
The rubber fills the voids between the fibers of the paper such that a volume ratio of the fiber material to the rubber of 1/8.27 and 1/9.45 with a porosity of 59% and 53% respectively (table 1, samples 8 and 9).  These are within the claimed ranges. 
Yoshida I mentions that the volume ratio of the fiber material to the rubber in the range of from 1/1.5 to 1/7.5 and the porosity within the range of 60 to 90% in samples 3-7 and 12-19 is preferable in initial cushion characteristics and cushion characteristics after repeated use (paragraph 38).  
The volume ratio of the fiber material to the rubber of 1/8.27, 1/9.45, 1/783, 1/8.61 with a porosity of 59%, 53%, 57% and 53% respectively in samples 8, 9, 21 and 22 is thus referred to non-preferred embodiments. 
Preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The mere disclosure of more than one alternative does not imply a teaching away from any of these alternatives.  
Yoshida I does not teach away from the volume ratio of the fiber material to the rubber shown in samples 8, 9, 21 and 22 because Yoshida I does not criticize the initial cushioning properties and cushion properties after repeated use of these samples (see MPEP 2123).  This is in line with In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
The data formulated in table 1 show that Yoshida I teaches away from the use of the kraft paper which does not function as a cushion material after the third press (paragraph 37).  
Applicant further states that one skilled in the art would not have been motivated to combine teachings of Yoshida I and Byers because Byers is directed to a compressive fabric substrate used for printing blankets, gaskets, packing materials or flexible diaphragms and each of which is different from a hot press cushioning material. 
The examiner respectfully disagrees. 
Both Yoshida I and Byers are directed to a composite material having a fibrous substrate impregnated with a rubber matrix material.  As such, they are in analogous arts.  As there is a motivation to combine teachings of Yoshida I and Byers, a prima facie case of obviousness is said to exist.  Accordingly, the claim is rendered obvious in view of the combined disclosures of Yoshida I and Byers. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788